97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sheila A. KING, Plaintiff-Appellant,v.DESERT PALACE, INC., dba "Caesar's Palace," Defendant-Appellee.
No. 95-15481.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Sheila A. King appeals the district court's dismissal of her action for lack of subject matter jurisdiction and for failure to state a claim.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  "We review de novo the dismissal of a complaint for lack of subject matter jurisdiction under Fed.R.Civ.P. 12(b)(1), or for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6)."   Erickson v. Desert Palace, Inc., 942 F.2d 694, 694-95 (9th Cir.1991), cert. denied, 503 U.S. 937 (1992) (citation omitted).


3
King contends that the district court erred in dismissing her complaint based on the district court's conclusion that Nev.Rev.Stat. § 463.361-463.368 (1995) limits recovery of a gaming debt to administrative review procedures before the State of Nevada Gaming Control Board.  This contention lacks merit.


4
The statute does not draw distinctions between an attempt to recover winnings and losses.  Moreover, there is no fraud alleged in the actual playing of the game.   See Erickson, 942 F.2d at 696-97.   Because the district court concluded that King's complaint failed to state a claim upon which relief could be granted, the district court did not err by dismissing the complaint.  See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3